DETAILED ACTION
1.	This communication is responsive to the Amendment filed 10/20/2021.
Claims 12-22 have been amended.  Claims 1-22 are pending in this application.  This action is made Final.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-5, 7, 10-14, 18-19 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfeifle et al. (US 2014/0108462) hereinafter Pfeifle.
In claim 1, Pfeifle teaches 
A method for generating update data for a map database, the method comprising: receiving a node identifier and a first node digest of an update candidate node ([0026] The map tile 30 is a root node assigned an identification value (e.g., 8390705) [0027] the tree structures may be modified by commands from an update script.  The update script includes the modification, addition, or deletion of multiple nodes in the tree structure); 
obtaining, based on the node identifier, a second node digest of the update candidate node ([0028] This type of update script for the difference between the old navigational data and the new navigational data may be described as "add the following sub-tree into the routing/BMD/NVC-tile at a certain position." The inserted sub-tree represents 
the real world object); 
comparing the first node digest and the second node digest of the update candidate node ([0037] The existing set of map data may be represented in the form of 
BLOBs and organized as existing data trees.  Each of the existing data trees is 
assigned an identification value.  The identification value may be assigned 
according to relational data script.  A set of map data with new data may be 
represented in the form of BLOBs and organized as new data trees.  One of the 
new data trees is selected by the processor 300 and compared to one or more of 
the existing data trees to locate a nearest match to the new data tree); and   
generating, based on the comparison, the update data for the map database, the update data containing one of ([0038] The processor 300 is configured to identify a 
an indication of unchanged content ([0038] The difference between the new data tree and the existing data tree may be referred to as a similarity measure.  The similarity measure compares data in the nodes of the first data tree to the second data tree to identify changes in a node, deleted nodes, and/or new nodes.  The similarity measure identifies at least one similarity between the new data tree and the existing data tree); 
node digests of the child nodes of the update candidate node ([0039] The processor 300 determines how similar each of the data trees in the existing map data is to the new tree data.  The similarity measure in this example includes any combination of the number of child nodes, the values of the child nodes, and the value of the node); or 
updated content corresponding to the update candidate node ([0041] the most similar node of the existing data tree may be selected by the processor 300 as soon as one of the comparisons exceeds a threshold of similarity.  The most similar node of the existing data tree is selected to compute the update script).  

In claim 2, Pfeifle teaches 
The method of claim 1, further comprising transmitting the generated update data for the map database to a client ([0053] the mobile device 100 is configured to decode, interpret, and execute the update scripts.  The communicate interface 205 receives an update script including an update command for a BLOB.  The BLOB may be represented as a first data tree.  The existing map data is stored in memory 201.  The controller 200 is configured to iterate through the map data to identify a BLOB in the map data that corresponds to the update command.  The matching BLOB may be 
represented as a second data tree [0054] The controller 200 executes the update script on the second data tree).  

In claim 3, Pfeifle teaches 
The method of claim 1, wherein the update data for the map database contains an indication of unchanged content in case of match of the first node digest and the second node digest of the update candidate node ([0038] The processor 300 is configured to identify a sequence of edit operations as a difference between the new data tree and the existing data tree.  The difference between the new data tree and the existing data tree may be referred to as a similarity measure.  The similarity measure compares data 
in the nodes of the first data tree to the second data tree to identify changes in a node, deleted nodes, and/or new nodes.  The similarity measure identifies at least one similarity between the new data tree and the existing data tree).  

In claim 4, Pfeifle teaches 
The method of claim 1, wherein the update data for the map database contains node digests of child nodes of the update candidate node, if the update candidate node corresponds to a parental node and in case of mismatch of the first node digest and the second node digest of the update candidate node ([0039] the processor 300 may compare the new data trees to multiple, or every, data tree in the existing map data to identify the target data tree.  The processor 300 determines how similar each of the data trees in the existing map data is to the new tree data.  The similarity measure in this example includes any combination of the number of child nodes, the values of 
the child nodes, and the value of the node).  

In claim 5, Pfeifle teaches 
The method of claim 1, wherein the update data for the map database contains updated content corresponding to the update candidate node, if the update candidate node corresponds to a leaf node and in case of mismatch of the first node digest and the second node digest of the update candidate node ([0040] The value of the node may be calculated as a percentage in common between the data in the selected node of new data tree and the current node in the existing data tree.  The value of the node may contribute to a predefined portion of the similarity measure.  The number of child nodes may be a binary factor, which means the number of child nodes to the selected node of the new data tree either matches the number of child nodes to the current node in the 
existing data tree, or it does not).  

In claim 7, Pfeifle teaches 
The method of claim 6, further comprising, in response to a data service-side content update, recomputing the hierarchical tree structure based on the updated content ([0043] The processor 300 executes one or more algorithms for computing update 
scripts by comparing the old BLOB to the new BLOB, which both contain a tree 
structure.  When the new map data is compiled, the changes to the tree 
structures are known).  
Claim 10 (see claim 1)
An apparatus for generating update data for a map database, the apparatus comprising: at least one memory configured to store computer executable instructions; and 
at least one processor configured to execute the computer executable instructions to: receive a node identifier and a first node digest of an update candidate node; 
obtain, based on the node identifier, a second node digest of the update candidate node; 
compare the first node digest and the second node digest of the update candidate node; and 
generate, based on the comparison, the update data for the map database, the update data containing one of: 
an indication of unchanged content; 
node digests of the child nodes of the update candidate node; or 
updated content corresponding to the update candidate node.  

Claim 11 (see claim 2)
The apparatus of claim 10, wherein the at least one processor is further configured to transmit the generated update data for the map database to a client.  

Claim 12 (see claim 3)
The apparatus of claim 10, wherein the update data for the map database contains an indication of unchanged content in case of match of the first node digest and the second node digest of the update candidate node.  
Claim 13 (see claim 4)
The apparatus of claim 10, wherein the update data for the map database contains node digests of child nodes of the update candidate node, if the update candidate node corresponds to a parental node and in case of mismatch of the first node digest and the second node digest of the update candidate node.  

Claim 14 (see claim 5)
The apparatus of claim 10, wherein the update data for the map database contains updated content corresponding to the update candidate node, if the update candidate node corresponds to a leaf node and in case of mismatch of the first node digest and the second node digest of the update candidate node.  

Claim 18 (see claim 1)
A non-transitory computer-readable medium having stored thereon computer-executable instructions which when executed by one or more processors, cause an apparatus to carry out operations for generating update data for a map database, the operations comprising: 
receiving a node identifier and a first node digest of an update candidate node; 
obtaining, based on the node identifier, a second node digest of the update candidate node; 
comparing the first node digest and the second node digest of the update candidate node; and Page 32 of 34Attorney Docket No.: P9218US00Patent 
generating, based on the comparison, the update data for the map database, the update data containing one of:
an indication of unchanged content; 
node digests of the child nodes of the update candidate node; or 
updated content corresponding to the update candidate node.  

Claim 19 (see claim 2)
The non-transitory computer-readable medium of claim 18, wherein the operations further comprise transmitting the generated update data for the map database to a client.  

Claim 21 (see claim 4)
The non-transitory computer-readable medium of claim 18, wherein the update data for the map database contains node digests of child nodes of the update candidate node, if the update candidate node corresponds to a parental node and in case of mismatch of the first node digest and the second node digest of the update candidate node.  

Claim 22 (see claim 5)
The non-transitory computer-readable medium of claim 18, wherein the update data for the map database contains updated content corresponding to the update candidate node, if the update candidate node corresponds to a leaf node and in case of mismatch of the first node digest and the second node digest of the update candidate node.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 6, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeifle et al. (US 2014/0108462) hereinafter Pfeifle in view of Baruch (US 2019/0155928).

In claim 6, Pfeifle discloses “The method of claim 1, wherein obtaining the second node digest of the update candidate node, further comprises: 
wherein a leaf node in the hierarchical tree structure comprises a leaf node digest based on the node identifier of the leaf node and map content associated with the node identifier of the leaf node ([0025] The root node 20 describes intermediate nodes including the tree node 21.  The tree node includes another intermediate node as a list of tree node types 22.  The list of tree node types 22 includes various node types, including intermediate nodes and leaf nodes.  An example node type, tree leaf node 23, describes object values of various types (e.g., a bit-value, and a four byte integer value))”.
Pfeifle does not appear to explicitly disclose however, Baruch discloses “accessing a hierarchical tree structure, wherein a root node or an inner node comprises a parental node digest based on an eXclusive OR (XOR) function of the node digests of corresponding child nodes ([0042] A parent node may include a 12-bit vector with bit value representations of 101011011101.  A child node of the parent node may have a 12-bit vector with original bit value representations of 101111010101.  The processed data stored with the child node may correspond to a XOR operation between the parent node vector and the child node vector resulting in a 12-bit vector with bit value representations of 000100001000 stored for the child node.  The original child node date may be restored as needed by performing a complimentary XOR operation between the parent node vector and the stored vector resulting in the original child node 12-bit vector with bit value representations of 101111010101)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Pfeifle and Baruch, the suggestion/motivation for doing so would have been to provide a technology to determine difference information between a parent node of a hierarchical data structure and a child node of the parent node, and store the difference information with the child node of the hierarchical data structure (Abstract).	

Claim 15 (see claim 6)
The apparatus of claim 10, wherein to obtain a second node digest of the update candidate node, the at least one processor is further configured to: 
access a hierarchical tree structure, wherein a root node or an inner node comprises a parental node digest based on an eXclusive OR (XOR) function of the node digests of corresponding child nodes, and wherein a leaf node in the hierarchical tree structure comprises a leaf node digest based on the node identifier of the leaf node and map content associated with the node identifier of the leaf node.  

Claim 20 (see claim 6)
The non-transitory computer-readable medium of claim 18, wherein to obtain a second node digest of the update candidate node, the operations further comprise: accessing a hierarchical tree structure, wherein a root node or an inner node comprises a parental node digest based on an eXclusive OR (XOR) function of the node digests of corresponding child nodes, and wherein a leaf node in the hierarchical tree structure comprises a leaf node digest based on the node identifier of the leaf node and map content associated with the node identifier of the leaf node.  

10.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeifle et al. (US 2014/0108462) hereinafter Pfeifle in view of Carbonneau et al. (US 2013/0328941) hereinafter Carbonneau.

In claim 8, per rejections in claim 1 but
Pfeifle does not appear to explicitly disclose however, Carbonneau discloses “The method of claim 1, further comprising associating the map area identifier to a map tile of a quad-tree map data structure, wherein tiles corresponding to quad-tree leaf nodes are data tiles ([0027] the quadtree 100 includes the four children 112-115 of the root node 105.  If the map at zoom level 0 covers a rectangular area, the tiles at each of the four nodes 112-115 cover one of the four quadrants of the rectangle.  Similarly, at zoom level 2, the nodes are children of nodes at level 1.  For instance, the four nodes 120 are children of node 112, the four nodes 125 are children of node 113, etc. [0057] a description of the geometry (or a portion of the geometry) and an identification of a tile in the map tile tree [0058] The identification of a tile is a key that identifies the tile at the particular level.  The tile identification also identifies the tile's parent (if not the root tile) and the tile's children (if not a leaf tile))”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Pfeifle and Carbonneau, the suggestion/motivation for doing so would have been to utilizing a parallel processing system to associating Geometries with Map Tiles (Abstract).	

Claim 16 (see claim 8)
The apparatus of claim 10, wherein the processor is further configured to associate the map area identifier to a map tile of a quad-tree map data structure, wherein tiles corresponding to quad-tree leaf nodes are data tiles.  

11.	Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeifle et al. (US 2014/0108462) hereinafter Pfeifle in view of Massarella et al. (US 2016/0140153) hereinafter Massarella.

In claim 9, per rejections in claim 1 but
Pfeifle does not appear to explicitly disclose however, Massarella discloses “The method of claim 1, further comprising associating the map area identifier to a map cube of an oct-tree map data structure, wherein cubes corresponding to oct-tree leaf nodes are data cubes ([0068] In the case that primary data records 7 including three-dimensional location data 8 are indexed, a spatial region represents a set of locations inside a boundary surface and the spatial tree index 17 may be of a suitable type, for example, an oct-tree)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Pfeifle and Massarella, the suggestion/motivation for doing so would have been to provide an improved method to process spatiotemporal data records (Abstract).
	
Claim 17 (see claim 9)
The apparatus of claim 10, wherein the processor is further configured to associate the map area identifier to a map cube of an oct-tree map data structure, wherein cubes corresponding to oct-tree leaf nodes are data cubes.

Response to Amendment
12.	The objections given to claims 12-17 and 19-22 have been withdrawn because the affected claims have been amended.

13.	The rejections given to claims 18-22 under 35 U.S.C. 112(b) have been withdrawn because the affected claims have been amended.

14.	The rejections given to claims 18-22 under 35 U.S.C. 101 have been withdrawn because the affected claims have been amended.

Response to Arguments
15.	In the remarks, the applicant argues that:
Pfeifle fails to disclose the feature of “receiving a node identifier and a first node digest of an update candidate node’, as recited by claim 1. The term “node digest” corresponds to a hash value of particular node, which is computed by hashing the respective node identifier and content of the leaf node. Pfeifle is totally silent towards a concept of “node digest”. Moreover, disclosure of Pfeifle is completely silent towards using the “hashing function”, which is used for creating node digest.
In view of the above, Applicant submits that claim 1 is patentable over Pfeifle. Applicant also submits that amended independent Claims 10 and 18 are also patentable over the Pfeifle due to their correspondence to independent claim 1. Applicant also submit that dependent claims 2-5, 7, 11-14, 19 and 21-22 are also patentable over Pfeifle at least due to their dependence on claims 1 and 10.
Applicant also submits that dependent claims 6, 15 and 20 patentable over Pfeifle and Baruch, at least due to their dependence on claims 1, 10 and 18. 
Applicant also submits that dependent claims 8 and 16 patentable over Pfeifle and Carbonneau, at least due to their dependence on claims 1 and 10.
Applicant also submits that dependent claims 9 and 17 patentable over Pfeifle and Massarella, at least due to their dependence on claims 1 and 10.
Examiner Responds: Giving claims the broadest reasonable interpretation and not reading limitations from the specification into the claim, the term “node digest” is not limited to a hash value. Since “node digest” is not recited as “a hash value” in the claims, in addition to the cited paragraphs, Pfeifle’s “data identified at each of the nodes” can be reasonably interpreted as “node digest” at [0033] the road segment data may include data identifying what turn restrictions exist at each of the nodes which correspond to intersections at the ends of the road portion represented by the road segment….., and Pfeifle also discloses a node ID at [0049] a nodeID of the nodes to be updated, a nodeID of the nodes to be moved.
Therefore, independent claims 1, 10 and 18 and their dependent claims are rejected based on the above rationale.

Conclusion
16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157